ITEMID: 001-99186
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF GÜL AND OTHERS v. TURKEY
IMPORTANCE: 3
CONCLUSION: Remainder inadmissible;Violation of Art. 10;Pecuniary damage - claim dismissed;Non-pecuniary damage - award
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria
TEXT: 4. The applicants were born in 1966, 1977, 1979 and 1965 respectively.
5. On 30 November 1999 the applicants were arrested by police officers from the Anti-Terrorist Branch of the Ankara Police Headquarters. On the same day the applicants' representatives applied to the principal public prosecutor's office at the Ankara State Security Court seeking information about the applicants' arrest and the duration of their custody, as well as authorisation to provide them with legal assistance during their questioning by the police. The principal public prosecutor informed them that, under section 16 of Law no. 2845 and sections 30 and 31 of Law no. 3842, the applicants were not entitled to receive legal assistance during their police custody.
6. On 3 December 1999 the applicants were brought before a public prosecutor at the Ankara State Security Court and questioned about their alleged affiliation with the Turkish Communist Party/MarxistLeninist - Turkish Workers and Peasants' Liberation Army - Marxist-Leninist Youth Union of Turkey (“the TKP/ML-TIKKO-TMLGB”), an armed, illegal organisation. Before the public prosecutor, Mr Ercan Gül stated that he was not a member of the organisation in question. He maintained that the periodicals found in his apartment were legal publications and that the poster allegedly found there did not belong to him. He had therefore refused to sign the arrest and search report. The applicant further stated that he was one of the founders and directors of the Tüm Maliye-Sen (Tüm Maliye Çalışanları Sendikası – the Financial Sector Trade Union) and that, consequently, as a member of this trade union, he had participated in several demonstrations, such as the one on May Day and demonstrations to commemorate the 1993 Sivas Massacre. Mr Ercan Gül lastly contended that he had never shouted slogans in support of the TKP/ML-TIKKO-TMLGB.
7. Mr Erkan Aslanbenzer stated before the public prosecutor that he was not a member of the organisation in question. He maintained that the periodicals found in his apartment were legal publications and not propaganda tools for the TKP/ML-TIKKO-TMLGB. He further contended that he was a member of the Confederation of Public Employees' Trade Unions (“KESK”) and that he had participated in several demonstrations. When the applicant was shown a photograph, allegedly of him at a demonstration behind a banner bearing the name Partizan, a periodical, he maintained that the person in the photograph could not have been him. Lastly, he stated that he did not remember whether on 2 July 1998 he had participated in the demonstration to commemorate the 1993 Sivas Massacre.
8. Mr Deniz Kahraman maintained that he had no affiliation with the TKP/ML. He said that he had taken part in the May Day Workers demonstration in 1997 and in the demonstration of 2 July 1998. When the applicant was shown a photograph allegedly of him at a demonstration behind a Partizan banner, he maintained that the person in the photograph was not him.
9. Finally, Ms Zehra Delikurt stated that she was not a member of the TKP/MLTIKKO-TMLGB. She denied the allegation that she had written slogans in favour of the TKP/ML-TIKKO on the walls of schools in Ankara. When she was shown a photograph in which she was allegedly carrying a picture of the general secretary of the TKP/ML-TIKKO, Ms Zehra Delikurt contended that she had participated in the demonstration of 2 July 1998 and that she did not know the person in the picture.
10. On the same day the applicants were brought before a single judge at the Ankara State Security Court, where they repeated their statements made to the public prosecutor. The judge ordered Ms Delikurt's detention and the other applicants' release.
11. On 21 December 1999 the public prosecutor at the Ankara State Security Court filed a bill of indictment against ten persons, including the applicants. The public prosecutor charged Ms Zehra Delikurt with membership of an illegal organisation and the other applicants with aiding and abetting members of an illegal organisation, under Articles 168 and 169 of the former Criminal Code respectively. The public prosecutor alleged that Ms Zehra Delikurt had shouted slogans in support of the TKP/ML-TIKKO during the May Day demonstrations in 1997 and 1999 as well as the demonstration of 2 July 1998, where she had been behind the Partizan banner and carried a poster of the general secretary of the TKP/ML-TIKKO. It was alleged that during the said demonstrations Ms Delikurt had shouted:
“Biz işçinin, köylünün yiğit sesiyiz, namluya sürülmüş halk mermisiyiz (We are the brave voice of the workers and peasants; we are the public's bullet lodged in the barrel of a gun)”; “Marks, Lenin, Mao, Önderimiz IBO, Savaşıyor Tikko (Marx, Lenin, Mao, our leader is Ibo; TIKKO is fighting)”.
It was also alleged that she had written TKP/ML-TIKKO slogans on school walls in Ankara, such as “TKP-ML TIKKO”, “IBO yaşıyor, TIKKO savaşıyor (IBO is alive, TIKKO is fighting)”; “Yaşasın partimiz TKP-ML TIKKO (Long live our party TKP-ML, TIKKO)”; “Gerillalar ölmez, yaşasın halk savaşı (Guerrillas don't die; long live the people's war)”; “Parti ve devrim şehitleri ölümsüzdür (the martyrs of the party and revolution are immortal)”; “TKP-ML TIKKO işçi köylü elele demokratik devrime (TKP-ML, TIKKO, workers and peasants hand in hand, towards democratic revolution)”. The applicant was also alleged to have participated in seminars held in cultural centres and in the headquarters of a left-wing political party and a trade union. Furthermore, the applicant was suspected of having sold the periodical Özgür Gelecek.
12. As regards Mr Ercan Gül, the public prosecutor noted that he had participated in the May Day demonstration of 1997, where slogans in support of the TKP/ML-TIKKO had been shouted, such as “Liderimiz Ibrahim Kaypakkaya (Our leader is Ibrahim Kaypakkaya)”; “Yaşasın Halkın Adaleti (Long live the people's justice)”; “Yaşasın parimiz TKP-ML (Long live our party TKP-ML)”; “İktidar namlunun ucundadır (Political power grows out of the barrel of the gun)”; “Marks Lenin Mao önderimiz Ibo, Savaşıyor TIKKO (Marx, Lenin, Mao, Our leader is IBO; TIKKO is fighting)”; “Biz işçinin, köylünün yiğit sesiyiz, namluya sürülmüş halk mermisiyiz (We are the brave voice of the workers and peasants; we are the public's bullet lodged in the barrel of a gun)”; “Liderimiz İbrahim Kaypakkaya, işçi, köylü, gençlik halk savaşında birleştik (Our leader is İbrahim Kaypakkaya; workers, peasants and youth, we are all united in the people's war)”. The public prosecutor alleged that Mr Ercan Gül had also shouted illegal slogans in the demonstration of 1999. Furthermore, it was noted that some periodicals, a picture of a member of the TKP/ML-TIKKO and a book had been found in his apartment.
13. The public prosecutor alleged that Mr Erkan Arslanbenzer had participated in the May Day demonstrations of 1996 and 1997, the Newroz celebrations in 1998 and the demonstrations of 1997 and 1998 to commemorate the Sivas Massacre, where he had shouted slogans in favour of the TKP/MLTIKKO, such as “Yaşasın partimiz TKP/ML (Long live our party TKP-ML)”; “Faşizme isyan, halka önder partisan (Revolt against fascism; the leader is Partizan)”; “İktidar namlunun ucundadır (Political power grows out of the barrel of the gun)”; “Umudun adı TKP-ML (TKP-ML is our hope)”; “Biz işçinin, köylünün yiğit sesiyiz, namluya sürülmüş halk mermisiyiz (We are the brave voice of the workers and peasants; we are the public's bullet lodged in the barrel of a gun)”; “Kızılordu, TIKKO TMLGB (Red Army, TIKKO, TMLGB)”; “Faşist devlet, yıkacağız elbet (Fascist State will surely be demolished)”; “Bizde hesapları namlular sorar (It is the barrel of the gun that will call to account)”. He further noted that periodicals and books in support of that organisation had been found in the applicant's apartment.
14. Finally, the public prosecutor stated that Mr Deniz Kahraman had taken part in the May Day demonstrations of 1997 and 1998 and the demonstration of 2 July 1998, where he had shouted TKP/MLTIKKO slogans including “Faşisme isyan, halka önder Partizan (Revolt against fascism; the leader is Partizan)”; “Yaşasın parimiz TKP-ML (Long live our party TKP-ML)”; “Biz işçinin, köylünün yiğit sesiyiz, namluya sürülmüş halk mermisiyiz (We are the brave voice of the workers and peasants; we are the public's bullet lodged in the barrel of a gun)”; “işçi, köylü, gençlik halk savaşında birleştik (workers, peasants and youth, we are all united in the people's war)”; “Bizde hesapları namlular sorar (It is the barrel of the gun that will call to account)”. The public prosecutor also noted that certain periodicals had been found in the applicant's apartment.
15. On 26 January 2000 the Ankara State Security Court held the first hearing on the merits of the case and heard the accused. The applicants reiterated their statements made before the public prosecutor and the single judge on 3 December 1999 and retracted their statements taken by the police. On the same day, the first-instance court ordered Ms Zehra Delikurt's release from prison.
16. The Ankara State Security Court held eight hearings and on 9 August 2000 gave its judgment. The court convicted the applicants under Article 169 of the former Criminal Code, which read as follows at the material time:
“Any person who, knowing that such an armed gang or organisation is illegal, assists it, harbours its members, provides it with food, weapons and ammunition or clothes or facilitates its operations in any manner whatsoever shall be sentenced to not less than three and not more than five years' imprisonment...”
17. The first-instance court sentenced the applicants to three years and nine months' imprisonment. It found it established that the applicants had participated in the demonstrations behind TKP/MLTIKKO banners and shouted slogans in support of that illegal organisation. The court based its judgment on the transcriptions of video recordings of demonstrations made by the Anti-Terrorist Branch of the Ankara Police Headquarters, photographs taken by the security forces and the applicants' “evasive” statements made to the police, the public prosecutor and the single judge at the Ankara State Security Court, as well as the arrest and search reports, according to which periodicals used as propaganda tools for the TKP/ML-TIKKO had been found in the applicants' apartments. The court also noted that some of the periodicals were illegal as the distribution of certain issues had been suspended by court decisions.
18. On 16 April 2001 the Court of Cassation upheld the judgment of 9 August 2000.
19. Following the enactment of Law no. 4963, which came into force on 7 August 2003, the phrase “or facilitates its operations in any manner whatsoever” was removed from the text of Article 169 of the former Criminal Code.
20. Subsequently, the case against the applicants was reopened at the request of both the applicants' representative and the public prosecutor at the Ankara State Security Court.
21. On an unspecified date Ms Zehra Delikurt filed a request with the Ankara State Security Court to benefit from the Reintegration of Offenders into Society Act (Law no. 4959), which came into force on 6 August 2003.
22. In the meantime, on 29 April 2004 Ms Zehra Delikurt started serving her prison sentence.
23. By Law no. 5190 of 16 June 2004, published in the Official Gazette on 30 June 2004, State Security Courts were abolished. The case against the applicants was transferred to the Ankara Assize Court.
24. On 21 July 2004 the Ankara Assize Court delivered its judgment. It allowed Ms Zehra Delikurt's request and decided not to convict her, in conformity with section 4 of Law no. 4959. As a result, she was released from prison. As regards the other applicants, the Assize Court held that, following the amendment to Article 169 of the former Criminal Code, the acts committed by them could not be considered to constitute the offence defined in that provision. The court nevertheless found Mr Ercan Gül, Mr Erkan Arslanbenzer and Mr Deniz Kahraman guilty of disseminating propaganda related to an illegal armed organisation through incitement to use violent methods, an offence proscribed by section 7 § 2 of the Prevention of Terrorism Act. It sentenced them to ten months' imprisonment.
25. Mr Ercan Gül and Mr Erkan Arslanbenzer appealed.
26. On 26 February 2006 the principal public prosecutor at the Court of Cassation sent the case file back to the Ankara Assize Court for the reconsideration of its judgment of 21 July 2004 since, in the meantime, a new Criminal Code had entered into force (Law no. 5237).
27. On 15 December 2006 the Ankara Assize Court once again convicted Mr Ercan Gül and Mr Erkan Arslanbenzer under section 7 § 2 of the Prevention of Terrorism Act of disseminating the propaganda of an illegal armed organisation through incitement to use violent methods, and sentenced them to ten months' imprisonment.
28. Mr Ercan Gül and Mr Erkan Arslanbenzer appealed. According to the latest information in the case file, the proceedings are still pending before the Court of Cassation.
29. The relevant provision of the former Criminal Code reads as follows:
Article 169
“Any person who, knowing that such an armed gang or organisation is illegal, assists it, harbours its members, provides it with food, weapons and ammunition or clothes or facilitates its operations in any manner whatsoever, shall be sentenced to not less than three and not more than five years' imprisonment...”
30. Under Section 7 § 2 of the Prevention of Terrorism Act (Law no. 3713 of 12 April 1991), any person who disseminates propaganda in favour of a terrorist organisation shall be liable to a term of imprisonment of one to five years.
31. Finally, Law no. 4959 on the Reintegration of Offenders into Society Act applies to members of terrorist organisations who surrender to the authorities without armed resistance, either directly, on their own initiative, or through intermediaries, those who can be considered to have left a terrorist organisation, and those who have been arrested. The law also applies to those who, despite being aware of the aims pursued by the terrorist organisation, provided shelter, food, weapons, ammunition or any other kind of assistance. An important feature of the rehabilitation law is that it provides the possibility of reducing the sentences of those who wish to take advantage of the law by providing relevant information and documents on the structure and activities of the terrorist organisation.
VIOLATED_ARTICLES: 10
